Citation Nr: 1720941	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obesity, to include as secondary to PTSD.

3.  Entitlement to service connection for a left wrist disability, to include as secondary to PTSD.

4.  Entitlement to service connection for a left eye disability, to include as secondary to service-connected choroidal folds of the right eye.

5.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.

6.  Entitlement to a compensable evaluation for choroidal folds of the right eye.

7.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1980 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2007, July 2010, and March 2011 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before one of the undersigned Veterans Law Judges (VLJ) in December 2009 and January 2012.  The Veteran also appeared at a hearing in May 2016 before another one of the undersigned VLJs.  Transcripts of all hearings are in the Veteran's file.  

Consequently, the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

At the May 2016 videoconference hearing, the Veteran indicated that he was waiving his right to a panel decision.  Subsequently, and pursuant to Arneson, the Veteran was notified in an October 2016 letter that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  The letter indicated that if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not desire another hearing.  To date, the Veteran has not responded.  Therefore, in accordance with Arneson, an additional hearing is not needed.

Of note, in an April 2013 rating decision, the RO granted service connection for a bilateral foot and hammertoe disability, service connection for a low back disability and service connection for a bilateral knee disability (claimed as arthritis of multiple joints).  As the Veteran has not appealed the evaluations or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In addition, in the April 2013 rating decision, the RO granted service connection for a right wrist disability.  At the Veteran's most recent Board hearing in May 2016, he stated that his wrists had gotten worse.  It is unclear from his statement whether he would like to submit a claim for an increased rating for his service-connected right wrist disability.  This matter is referred to the RO for clarification and any appropriate action.  38 C.F.R. § 19.9(b) (2016).  See also Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

The issues of entitlement to service connection for a left wrist disability, to include as secondary to PTSD, entitlement to an initial evaluation in excess of 70 percent for PTSD, entitlement to a compensable evaluation for choroidal folds of the right eye and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In May 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal on the claim for entitlement to service connection for a left eye disability, to include as secondary to service-connected choroidal folds of the right eye.

2.  The Veteran's bilateral ankle disability was not affirmatively shown to have been present during service; a bilateral ankle disability is unrelated to an injury, disease, or event in service; and a bilateral ankle disability is not caused by or made worse by the service-connected PTSD.

3.  The Veteran has not shown that he has a disability manifested by his chronic obesity that was the result of an in-service disease or injury or his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for a left eye disability, to include as secondary to service-connected choroidal folds of the right eye, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for entitlement to service connection for obesity, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the Veteran's May 2016 videoconference hearing, he requested "to withdraw the issue of entitlement to service connection for a left eye disability."  Given this testimony, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review his appeal, and the Veteran's claim must be dismissed.

II.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard January 2007 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in June 2008, July 2011 and September 2012.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

III.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Ankles

The Veteran seeks service connection for a bilateral ankle disability, to include as secondary to his service-connected PTSD.

A service treatment record dated in April 1980 shows that the Veteran complained of sharp, dull pains in his ankles.  His ankle ligaments were stable and no swelling was found.  An essentially normal ankle examination was noted.  

A post service VA treatment record dated in May 2006 shows that the Veteran complained of pain in his ankles.  Another VA treatment record dated that same month shows that the Veteran noted that his right ankle felt unstable.  

The Veteran was afforded a VA examination in June 2008.  A diagnosis of normal findings, normal x-rays was provided.  The VA examiner noted that the Veteran had received treatment for both ankles while in service.  It was noted that the Veteran's ankle pain, while in service, proved not to be a problem and that he had returned to full duty.  No continued care for his ankles was noted until 2003.  The VA examiner stated that since there was no continuity of care required, it was more likely than not "NOT" due to any injuries that were sustained while on active duty.  

At the Veteran's December 2009 videoconference hearing, the Veteran asserted that his ankle disability was due to his service-connected PTSD. 

The Veteran was afforded a VA examination in June 2011.  The Veteran reported that his claimed ankle disability was due to wearing tennis shoes while completing an obstacle course during basic training.  He noted that he hurt his right ankle more than his left, that he had gone to sick call and was given an ACE bandage.  No fractures or surgery were noted for either ankle.  The Veteran denied receiving care for his ankle to the present.  

Upon examination, mild valgus angulation was found, bilaterally.  No instability, abnormality redness, effusion or laxity were found for either ankle.  X-ray results showed minimal plantar and posterior calcaneal spurring for the right ankle and a small posterior calcaneal spur on the left ankle.  No shrapnel, soft tissue calcifications or degenerative joint disease (DJD) were indicated.  

A diagnosis of calcaneal spurring otherwise unremarkable examination was provided.  The VA examiner noted a 1980 in-service, normal evaluation for the Veteran's ankles.  The VA examiner also noted that the Veteran did not have any care for a chronic ankle condition.  The VA examiner opined that there was no relationship between the Veteran's stated bilateral ankle pain or x-ray evidence or early degenerative changes to his service-connected PTSD.  

At the Veteran's January 2012 videoconference hearing, the Veteran stated that while in service, his boots were ill-fitting and while waiting for new boots to be fitted, he had to wear tennis shoes.  He noted ankle pain due to an injury sustained while wearing the tennis shoes.  He also noted injuries from high impact exercise and obesity.  

The Veteran was afforded a VA examination in September 2012.  The Veteran reported that his ankle condition dated back to his work as a military police officer.  He noted that his condition had gotten worse over the years.  Pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight-bearing were noted.  A diagnosis of arthralgias bilateral ankles with normal radiographs and no evidence of DJD was provided.  

The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness or was it proximately due to or the result of the Veteran's service-connected condition.  The VA examiner noted that there was no ankle condition and that the Veteran has had normal radiographs for the last two examinations.  Thus, there was no condition to link to military service or to the service-connected PTSD.

Having carefully reviewed the claims file, the Board determines that the preponderance of the evidence is against the claim for service connection.  The record contains no competent opinion linking the Veteran's bilateral ankle disability to service or to his PTSD or indicating that the Veteran's PTSD has worsened his bilateral ankle disability.  Rather, the June 2008 VA examiner stated that it was more likely than not "NOT" due to any injuries that were sustained while on active duty.  The June 2011 VA examiner opined that there was no relationship between the Veteran's stated bilateral ankle pain or x-ray evidence or early degenerative changes to his service-connected PTSD.  Further, the September 2012 VA examiner stated that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness or was it proximately due to or the result of the Veteran's service-connected condition.  The VA examiner noted that there was no ankle condition and the Veteran has had normal radiographs for the last two examinations.  Thus, there was no condition to link to military service or to the service-connected PTSD.  The VA examiners considered the Veteran's reported history, the records in the claims file, and the examination findings, and provided adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There are no medical opinions to the contrary.

The Veteran is certainly competent, as a lay person, to report symptoms of which he has personal knowledge, such as ankle pain, and the Board finds his account credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2016).  The specific issue in this case, the relationship between the Veteran's bilateral ankle pain and his military service and service-connected disability is a complex medical issue and thus is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a lay person, he does not have the education, training, or experience to offer a medical diagnosis or an opinion as to the onset or etiology of this disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral ankle disability, because the persuasive medical evidence shows that the condition did not have its onset during active service and is not otherwise related to military service.  The persuasive medical evidence further shows that the claimed bilateral ankle disability is neither caused nor aggravated by the service-connected PTSD.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a bilateral ankle disability on a direct or secondary basis is also not warranted.

Obesity

The Veteran seeks service connection for obesity, to include as secondary to his service-connected PTSD.

Obesity, being overweight, or a particularity of body type alone is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities, which does not contemplate a separate disability rating for obesity); see also Wanner v. Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004) (holding that VA's discretion over the rating schedule is insulated from judicial review and that "review of the content of the rating schedule is indistinguishable from review of what should be considered a disability").  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1.  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not in and of themselves constitute disease or disability.  Obesity that is not due to underlying pathology cannot be considered a deviation from the normal function of the body (such as for a "disease"); rather, the storage of calories for future use represents the body working as it is designed to do.

A service treatment record dated in May 1980 shows that the Veteran had lost 23 lbs.  A September 1981 treatment record reflects that the Veteran's weight had been "fairly stable" since January 1980.  

A VA treatment record dated in October 2003 shows an assessment of obesity.  A December 2006 VA treatment record notes obesity in a "diagnosis and problem list."  

The Veteran was afforded a VA examination in June 2008.  It was noted that the Veteran was obese, but in no distress.  

A VA treatment record dated in September 2008 shows an impression of obesity.  

At the Veteran's December 2009 videoconference hearing, the Veteran asserted that he couldn't exercise to keep his weight down.  

The Veteran was afforded a VA examination in June 2011.  The VA examiner noted that there was documentation of the Veteran always being "heavy."  There was no evidence that his military service had caused this obesity.  It was noted that the Veteran had been counseled numerous times regarding his obesity, suggested steps to take to address it and even its impact on the Veteran's health.  There was no evidence the Veteran's PTSD was proximately or directly causing the obesity.  The VA examiner stated that based on a review of the claims file, the interview with the Veteran and the examination, there was no obesity related to military service or PTSD.

At the Veteran's January 2012 videoconference hearing, the Veteran noted that he was given a special pass to enlist into the military given his weight.  

The Veteran was afforded a VA examination in September 2012.  A diagnosis of obesity-related chronic disability was provided.  The VA examiner opined that the Veteran's obesity-related chronic disability was less likely than not incurred in or caused by service.  The VA examiner noted that while obesity alone has an International Classification of Disease 9 code, an "obesity-related chronic disability" did not have one.  The VA examiner also stated that she did not typically use the term "obesity-related chronic disability."  The VA examiner noted that although the Veteran did have an increased BMI of 41.29, there was no clinical evidence that service in the military caused his longstanding weight problem.  In addition, appetite disturbances were not associated with PTSD.  Appetite disturbances could be associated with other mental health disorders, but the question was specifically with regards to his service-connected PTSD.

Given the evidence of record, the Board finds that in the absence of a relative balance of medical evidence or probative lay evidence linking the Veteran's obesity to service or to a service-connected disability, service connection for obesity, to include as secondary to service-connected PTSD, is not warranted. 

The Board has weighed all the evidence of record and finds that the most probative medical evidence does not provide a nexus in this case either to service or the service-connected disability.  In this regard, the June 2011 VA examiner stated that there was no evidence that the Veteran's military service caused his obesity nor was there any evidence that his PTSD was proximately or directly causing the obesity.  The September 2012 VA examiner stated that the Veteran's obesity-related chronic disability was less likely than not incurred in or caused by service.  The VA examiner noted that there was no clinical evidence that service in the military caused the Veteran's longstanding weight problem nor were appetite disturbances associated with PTSD.  

The opinions were provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service treatment, post-service treatment and the Veteran's self-reported history.  Nieves-Rodriguez, supra.  There is no competent and probative opinion to the contrary.

The Veteran, as a layperson, is not competent to provide evidence regarding any underlying disability that manifests in his obesity.  Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, with no underlying disability that has been shown to result from his active duty service or caused nor aggravated by the service-connected PTSD, the preponderance of the evidence is against the Veteran's claim for service connection for obesity.  As such, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left eye disability, to include as secondary to service-connected choroidal folds of the right eye, is dismissed.

Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for obesity, to include as secondary to PTSD, is denied.


REMAND

Additional development is needed in this case for the remaining claims on appeal.

As an initial matter, the record indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits.  At the his May 2016 videoconference hearing, the Veteran noted that he was receiving SSA benefits for PTSD and the loss of fine motor control in both hands.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board notes that a negative response regarding a request for SSA records was associated with the Veteran's claims file in May 2008.  However, as it is unclear if he began receiving disability benefits after the last VA inquiry, a remand is necessary to obtain the records.  There is a reasonable possibility that they may be relevant to the remaining claims on appeal.  38 C.F.R. § 3.159(c)(2).

Regarding the Veteran's claim for an initial evaluation in excess of 70 percent for PTSD, at the Veteran's May 2016 videoconference hearing, he stated that he suffered from nightmares, had short-term memory loss, had no friends and did not do any activities outside of his home.  The Veteran reported that his disability had gotten worse since his last VA PTSD examination in September 2012.  Because there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Regarding the Veteran's claim for a compensable evaluation for choroidal folds of the right eye, at the Veteran's May 2016 videoconference hearing, he stated that his vision was blurry and that glasses did not help his condition.  He noted that he could not read anymore and that his condition impaired his ability to watch TV, use a computer and read books.  Because there may have been changes in the Veteran's condition since the last VA examination in July 2013, the Board finds that a new eye examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  Id.

As the Board is remanding the higher disability evaluation claims for PTSD and choroidal folds of the right eye, the TDIU issue too must be remanded because the matters are inextricably intertwined and should be considered together.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Of note, at the Veteran's May 2016 videoconference hearing, he stated that he had to quit his job and had not been able to work since 1999.  On remand, an opinion is warranted with a thorough rationale that discusses the effect that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the SSA, the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

2.  Schedule the Veteran for a VA eye examination in order to assess the current level of severity of the service-connected right eye disability.  The electronic claims file must reviewed by the examiner. 

All tests and studies deemed necessary should be performed, and all special tests and clinical findings should be reported, to include all signs and symptoms necessary for rating the Veteran's right eye disability.

The examiner should also describe the impact the service-connected right eye disability has on the Veteran's occupational functioning AND provide an opinion as to whether the Veteran's service-connected disabilities, either individually or in the aggregate, render him unable to obtain or maintain gainful employment, without regard to his age or nonservice-connected disabilities.

If the examiner concludes that the Veteran's service-connected disabilities do not render him unemployable, the examiner must specify the type or types of employment in which he would be capable of engaging with his service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD disability.  The electronic claims file must reviewed by the examiner. 

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable the Veteran's service-connected PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

The examiner should also specifically discuss the impact the Veteran's PTSD has on his ability to obtain and maintain substantially gainful employment without regard to age and nonservice-connected conditions, and with consideration of his education and vocational background.

The examiner should also consider the combined effects of his PTSD with his physical service-connected disabilities.  

If the examiner concludes that the Veteran's service-connected disabilities do not render him unemployable, the examiner must specify the type or types of employment in which he would be capable of engaging with his service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________                                         ________________________
            J. MARCH                                                                  A. C. MACKENZIE
      Veterans Law Judge 			       Veterans Law Judge
Board of Veterans' Appeals			 Board of Veterans' Appeals




_______________________________
T. REYNOLDS
Veterans Law Judge 
Board of Veterans' Appeals





Department of Veterans Affairs


